                  Case 20-10239-CSS              Doc 84       Filed 02/24/20         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                               §                          Chapter 11
                                     §
API AMERICAS INC., et al.,           §                          Case No. 20-10239 (CSS)
                                     §
      Debtors.1                      §                          Jointly Administered
____________________________________ §

                 NOTICE OF AGENDA FOR HEARING SCHEDULED FOR
              FEBRUARY 26, 2020 AT 2:00 P.M. (PREVAILING EASTERN TIME)
                 BEFORE THE HONORABLE CHRISTOPHER S. SONTCHI,
                         U.S. BANKRUPTCY COURT JUDGE2,3

CONTINUED MATTER:

1.       Motion of the Debtors for Entry of Interim and Final Orders Authorizing Payment of
         Prepetition Claims of Certain Critical Vendors [D.I. 10; filed: 02/02/20]

         Response Deadline: February 19, 2020 at 4:00 p.m.; extended to February 21, 2020 for
         the Official Committee of Unsecured Creditors (the “Committee”).

         Responses Received: Informal comments from Office of the United States Trustee (the
         “UST”), the Committee and PNC Bank, N.A., as administrative agent (“PNC”).

         Related Documents:

         A.       Interim Order Authorizing Payment of Prepetition Claims of Certain Critical
                  Vendors [D.I. 33; signed and docketed: 02/04/20]

         B.       Certification of Counsel Regarding (A) Proposed Second Interim Order
                  Authorizing Payment of Prepetition Claims of Certain Critical Vendors; and
                  (B) No Objection To Same [D.I. 71; filed: 02/21/20]

         C.       Second Interim Order Authorizing Payment of Prepetition Claims of Certain
                  Critical Vendors [D.I. 79; signed and docketed: 02/21/20]

         Status: This final hearing on this motion is continued to the omnibus hearing scheduled
                 for March 25, 2020 at 2 pm.
1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: API (USA) Holdings Limited (3934) and API Americas Inc. (9126). The location of the
     Debtors’ service address is: 3841 Greenway Circle, Lawrence, Kansas 66046.
2
     The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market Street,
     5th Floor, Courtroom 6, Wilmington, Delaware 19801.
3
     Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll free
     by phone (866-582-6878) or by facsimile (866-533-2946).

36529538.1 02/24/2020
                 Case 20-10239-CSS       Doc 84     Filed 02/24/20   Page 2 of 6




RESOLVED MATTERS:

2.      Motion of Debtors for Interim and Final Orders (I) Authorizing Continued Use of
        Existing Cash Management System, Bank Accounts, and Business Forms and Payment of
        Related Prepetition Obligations, and (II) Waiving Certain Deposit Requirements [D.I. 6;
        filed: 02/02/20]

        Response Deadline: February 19, 2020 at 4:00 p.m.

        Responses Received: Informal comments from the UST, KeyBank National Association
        and the Committee.

        Related Documents:

        A.       Interim Order (I) (I) Authorizing Continued Use of Existing Cash Management
                 System, Bank Accounts, and Business Forms and Payment of Related Prepetition
                 Obligations, and (II) Waiving Certain Deposit Requirements [D.I. 30; signed and
                 docketed: 02/04/20]

        B.       Certification of Counsel Regarding (A) Revised Proposed Final Order
                 (I) Authorizing Continued Use of Existing Cash Management System, Bank
                 Accounts, and Business Forms and Payment of Related Prepetition Obligations,
                 and (II) Waiving Certain Deposit Requirements; and (B) No Objection to Same
                 [D.I. 69; filed: 02/21/20]

        C.       Final Order (I) Authorizing Continued Use of Existing Cash Management
                 System, Bank Accounts, and Business Forms and Payment of Related Prepetition
                 Obligations, and (II) Waiving Certain Deposit Requirements [D.I. 77; signed and
                 docketed: 02/21/20]

        Status: On February 21, 2020, the Court entered an order approving this motion.

3.      Motion of the Debtors for Entry of Interim and Final Orders Authorizing the Debtors to
        (I) Pay Prepetition Employee Wages, Salaries, Other Compensation, and Reimbursable
        Expenses and (II) Continue Employee Benefits Programs [D.I. 7; filed: 02/02/20]

        Response Deadline: February 19, 2020 at 4:00 p.m.

        Responses Received: Informal comments from the UST and the Committee.

        Related Documents:

        A.       Interim Order Authorizing the Debtors to (I) Pay Prepetition Employee Wages,
                 Salaries, Other Compensation, and Reimbursable Expenses and (II) Continue
                 Employee Benefits Programs [D.I. 32; signed and docketed: 02/04/20]

        B.       Certification of Counsel Regarding (A) Revised Proposed Final Order
                 Authorizing the Debtors to (I) Pay Prepetition Employee Wages, Salaries, Other


36529538.1 02/24/2020                           2
                 Case 20-10239-CSS        Doc 84     Filed 02/24/20   Page 3 of 6




                 Compensation, and Reimbursable Expenses and (II) Continue Employee Benefits
                 Programs; and (B) No Objection to Same [D.I. 68; filed: 02/21/20]

        C.       Final Order Authorizing the Debtors to (I) Pay Prepetition Employee Wages,
                 Salaries, Other Compensation, and Reimbursable Expenses and (II) Continue
                 Employee Benefits Programs [D.I. 76; signed and docketed: 02/21/20]

        Status: On February 21, 2020, the Court entered an order approving this motion.

4.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to
        Pay Certain Prepetition Claims of Lien Claimants, and (II) Granting Related Relief [D.I.
        8; filed: 02/02/20]

        Response Deadline: February 19, 2020 at 4:00 p.m.

        Responses Received: Informal comments from the UST and the Committee.

        Related Documents:

        A.       Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of
                 Lien Claimants, and (II) Granting Related Relief [D.I. 29; signed and
                 docketed: 02/04/20]

        B.       Certification of Counsel Regarding (A) Revised Proposed Final Order
                 (I) Authorizing the Debtors to Pay Certain Prepetition Claims of Lien Claimants,
                 and (II) Granting Related Relief; and (B) No Objection to Same [D.I. 70; filed:
                 02/21/20]

        C.       Final Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of Lien
                 Claimants, and (II) Granting Related Relief [D.I. 78; signed and docketed:
                 02/21/20]

        Status: On February 21, 2020, the Court entered an order approving this motion.

5.      Motion of the Debtors for Entry of an Order (I) Extending the Time to File Schedules of
        Assets and Liabilities and Statements of Financial Affairs and (II) Granting Related
        Relief [D.I. 38; filed: 02/05/20]

        Response Deadline: February 19, 2020 at 4:00 p.m.

        Responses Received: None

        Related Documents:

        A.       Certification of No Objection [D.I. 64; filed: 02/20/20]

        B.       Order (I) Extending the Time to File Schedules of Assets and Liabilities and
                 Statements of Financial Affairs and (II) Granting Related Relief [D.I. 75;
                 signed and docketed: 02/21/20]

36529538.1 02/24/2020                            3
                 Case 20-10239-CSS        Doc 84     Filed 02/24/20   Page 4 of 6




        Status: On February 21, 2020, the Court entered an order approving this motion.

6.      Motion of the Debtors for Entry of an Order (I) Authorizing the Payment of Certain
        Prepetition Taxes and Fees, and (II) Granting Related Relief [D.I. 42; filed: 02/07/20]

        Response Deadline: February 19, 2020 at 4:00 p.m.

        Responses Received: None

        Related Documents:

        A.       Certification of No Objection [D.I. 63; filed: 02/20/20]

        B.       Order Authorizing the Debtors to (I) Pay Certain Prepetition Taxes and Fees,
                 and (II) Granting Related Relief [D.I. 74; signed and docketed: 02/21/20]

        Status: On February 21, 2020, the Court entered an order approving this motion.

7.      Debtors’ Motion for Order Establishing Procedures for Interim Compensation and
        Reimbursement of Expenses of Professionals [D.I. 43; filed: 02/07/20]

        Response Deadline: February 19, 2020 at 4:00 p.m.

        Responses Received: Informal comments from the Office of the United States Trustee

        Related Documents:

        A.       Certification of Counsel Regarding (A) Revised Proposed Order Establishing
                 Procedures for Interim Compensation and Reimbursement of Expenses of
                 Professionals; and (B) No Objection to Same [D.I. 62; filed: 02/20/20]

        B.       Order Establishing Procedures for Interim Compensation and Reimbursement
                 of Expenses of Professionals [D.I. 73; signed and docketed: 02/21/20]

        Status: On February 21, 2020, the Court entered an order approving this motion.

CERTIFICATION OF COUNSEL MATTER:

8.      Motion of the Debtors for Entry of Interim and Final Orders (I) Approving the Debtors’
        Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
        Utility Companies from Altering, Refusing, or Discontinuing Services, (III) Approving
        the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and
        (IV) Granting Related Relief [D.I. 9; filed: 02/02/20]

        Response Deadline: February 19, 2020 at 4:00 p.m.

        Responses Received:

        A.       Informal comments from the Committee and PNC.
36529538.1 02/24/2020                            4
                 Case 20-10239-CSS       Doc 84      Filed 02/24/20   Page 5 of 6




        B.       Objection of Constellation NewEnergy – Gas Division, LLC [D.I. 57; filed:
                 02/18/20]

        C.       Notice of Withdrawal of Objection of Constellation NewEnergy – Gas
                 Division, LLC [D.I. 80; filed: 02/21/20]

        Related Documents:

        A.       Interim Order (I) Approving the Debtors’ Proposed Adequate Assurance of
                 Payment for Future Utility Services, (II) Prohibiting Utility Companies from
                 Altering, Refusing, or Discontinuing Services, (III) Approving the Debtors’
                 Proposed Procedures for Resolving Adequate Assurance Requests, and
                 (IV) Granting Related Relief [D.I. 31; signed and docketed: 02/04/20]

        B.       Certification of Counsel Regarding (A) Revised Proposed Final Order
                 (I) Approving the Debtors’ Proposed Adequate Assurance of Payment for Future
                 Utility Services, (II) Prohibiting Utility Companies from Altering, Refusing, or
                 Discontinuing Services, (III) Approving the Debtors’ Proposed Procedures for
                 Resolving Adequate Assurance Requests, and (IV) Granting Related Relief; and
                 (B) No Objection to Same [D.I. 83; filed: 02/24/20]

        Status: On February 24, 2020, the Debtors filed a certificate of counsel on this matter.
                Accordingly, no hearing is necessary unless the Court has questions or concerns.

MATTER GOING FORWARD:

9.      Motion of the Debtors for Interim and Final Agreed Orders (I) Authorizing the Use of
        Cash Collateral; (II) Granting Adequate Protection; (III) Modifying Automatic Stay;
        (IV) Scheduling a Final Hearing; and (V) Granting Related Relief [D.I. 11; filed:
        02/02/20]

        Response Deadline: February 19, 2020 at 4:00 p.m.; extended to March 12, 2020 for the
        Committee.

        Responses Received: Informal comments from PNC and the Committee.

        Related Documents:

        A.       Interim Agreed Order (I) Authorizing the Use of Cash Collateral; (II) Granting
                 Adequate Protection; (III) Modifying Automatic Stay; (IV) Scheduling a Final
                 Hearing; and (V) Granting Related Relief [D.I. 34; signed and docketed:
                 02/04/20]

        B.       Notice of Filing of Proposed Final Cash Collateral Order [D.I. 58; filed:
                 02/18/20]

        Status: A final hearing on this motion is continued to the omnibus hearing scheduled for
                March 25, 2020 at 2 pm. In the interim, the Debtors are working with the


36529538.1 02/24/2020                            5
                 Case 20-10239-CSS        Doc 84      Filed 02/24/20   Page 6 of 6




                 Committee, PNC and the UST on an agreed second interim cash collateral order.
                 This matter is going forward as to the second interim cash collateral order only.

Dated: February 24, 2020
Wilmington, Delaware                          SAUL EWING ARNSTEIN & LEHR LLP

                                              /s/ Monique Bair DiSabatino
                                              Mark Minuti (DE Bar No. 2659)
                                              Monique Bair DiSabatino (DE Bar No. 6027)
                                              1201 North Market Street, Suite 2300
                                              P.O. Box 1266
                                              Wilmington, DE 19899
                                              Telephone: (302) 421-6800
                                              Email: mark.minuti@saul.com
                                              Email: monique.disabatino@saul.com

                                              -and-

                                              Mark D. Sherrill (admitted pro hac vice)
                                              EVERSHEDS SUTHERLAND (US) LLP
                                              1001 Fannin, Suite 3700
                                              Houston, TX 77002
                                              Telephone: (713) 470-6100
                                              Email: marksherrill@eversheds-sutherland.com

                                              -and-

                                              Edward P. Christian (admitted pro hac vice
                                              EVERSHEDS SUTHERLAND (US) LLP
                                              Grace Building
                                              1114 6th Avenue, 40th Floor
                                              New York, NY 10036
                                              Telephone: (212) 389-5000
                                              edwardchristian@eversheds-sutherland.com

                                              Proposed Counsel to the Debtors




36529538.1 02/24/2020                            6
